Citation Nr: 0728437	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-38 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to specially adapted 
housing and special home adaptation.  The veteran was 
scheduled for a Board hearing in April 2007, but did not 
appear or indicate any desire to reschedule.


FINDINGS OF FACT

On April 12, 2007, prior to the promulgation of a decision in 
the appeal of the denial of entitlement to specially adapted 
housing and special home adaptation grant, the Board received 
notification from the appellant that he wanted to withdraw 
this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of entitlement to 
specially adapted housing and special home adaptation grant 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

By virtue of a statement submitted in April 2007, the veteran 
has withdrawn this appeal as to the issue of entitlement to 
specially adapted housing and special home adaptation grant; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to that issue.  
Accordingly, the Board does not have jurisdiction and the 
issues of entitlement to specially adapted housing and 
special home adaptation grant are dismissed.


ORDER

The appeal of entitlement to specially adapted housing is 
dismissed.

The appeal of entitlement to special home adaptation grant is 
dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


